Case 3:20-cv-01230-MPS Document1 Filed 08/21/20 Page 1 of 11

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT |

FARIA MAHMOOD )
)
Plaintiff )
) 3:20-ev-1230
Vv. )
)
TARGET CORPORATION D/B/A )
TARGET STORES, INC. )
Defendant ) AUGUST 21, 2020

DEFENDANT TARGET STORES, INC.’S NOTICE OF REMOVAL
To the Judges of the United States District Court for The District of Connecticut:

The Defendant Target Corporation d/b/a Target Stores, Inc., by and through its
undersigned counsel, and pursuant to 28 U.S.C.A. §§1332(a) and 1441 hereby removes this
action from the Superior Court, Judicial District of Hartford, State of Connecticut, to the United

States District Court for the District of Connecticut and in support of which states as follows:

(1) The Plaintiff served an action against Defendant Target Corporation d/b/a Target Stores
Inc., on or about July 24, 2020, filed on July 27, 2020, entitled Faria Mahmood v. Target
Corporation d/b/a Target Stores, Inc., HHD-CV-XX-XXXXXXX-S, bearing a return date of August
25, 2020 and made returnable to the Judicial District of Hartford at Hartford. A copy of the

Summons and Complaint is attached hereto as Exhibit “A”.

(2) In the Complaint, the Plaintiff Faria Mahmood asserts claims for common law negligence
against the Defendant alleging that the Plaintiff Faria Mahmood sustained physical injuries and
damages when she allegedly slipped and fell in the Target store in Manchester, Connecticut on
August 25, 2018. The Plaintiff is claiming physical injuries, some of which are stated to be |
“permanent”, that include injuries to her right leg and right ankle and a lost wage claim.

Although liability and damages are disputed by the Defendant, any award in favor of the Plaintiff
Case 3:20-cv-01230-MPS Document1 Filed 08/21/20 Page 2 of 11

could potentially exceed the jurisdictional threshold of $75,000 given the claims made by the
Plaintiff as set forth in the Complaint.

(3) Target Corporation d/b/a Target Stores, Inc. is a Minnesota corporation with a principal

place of business in Minneapolis Minnesota.

(4) Plaintiff Faria Mahmood is a resident, citizen and is domiciled in West Haven,

Connecticut. She provided an address of 97 Cardinal Way, South Windsor, Connecticut on the
Summons dated July 24, 2020 and filed on July 27, 2020.

(5) The Court has jurisdiction in the above-captioned matter, pursuant to 28 U.S.C.A. §
1332(a)(1), in that the matter is between citizens of different states and the amount in
controversy potentially exceeds the sum or value of $75,000.00 based upon the claims made by
the Plaintiff. Therefore, this action may be removed to the United States District Court for the
District of Connecticut pursuant to 28 U.S.C.A. §§ 1332 and 1441.

(6) This Notice of Removal is being filed within thirty (30) days of Defendant being notified
of this lawsuit and Defendant Target Corporation d/b/a Target Stores, Inc., has complied with all
requirement of 28 U.S.C.A. §1446.

WHEREFORE, Defendant Target Corporation d/b/a Target Stores, Inc, respectfully
requests that the above action be removed from the Superior Court, Judicial District of Hartford,

State of Connecticut, to this Honorable Court.

DEFENDANT TARGET CORPORATION D/B/A TARGET STORES, INC.

/s/ Dawn Neborsky #27985
Dawn M. Neborsky, Esq.
Kiernan Trebach, LLP
40 Court Street
Boston, MA 02108
617-426-3900
dneborsky@kiernantrebach.com
Case 3:20-cv-01230-MPS Document 1 Filed 08/21/20 Page 3 of 11

CERTIFICATE OF SERVICE

This is to certify that on this 21st Day of August 2020 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail to
anyone unable to accept electronic filing as indicated don the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.

Peter Brown
110 Cherry Street #8
Guilford, CT 06437

/s/ Dawn M. Neborsky
Dawn M. Neborsky
Case 3:20-cv-01230-MPS Document1 Filed 08/21/20 Page 4 of 11

EXHIBIT A
 

Case 3:20-cv-01230-MPS Document1 Filed 08/21/20 Page 5 of 11

 

   

SUMMONS - CIVIL For information on STATE OF CONNECTICUT =
JD-CV-1 Rev. 2-20 ADA accommodations, ai
T.G.S. §§ 51-348, 51-347, 51-349, 51-350, 52-45a, 52-48, 59-259: contact a court clerkoy SUPERIOR COURT WAL
P.B. §§ 3-1 through 3-21, 8-1, 10-13 go to: www. jud.ct. gov/ADA. wunw jud.cl.gov

 

 

 

Instructions are on page 2.
L_] Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than $2,500.
Seiect if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE.
Cl Select if claiming other relief in addition to, or in place of, money or damages.

TO: Any proper officer

By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.

Address of court clerk (Number, street, town and zip code) Telephone number of clerk Return Date (Must be a Tuesday)
80 Washington Street Hartford, CT 06106 ( } ~— 860.548.2700 August 25, 2020

[x] Judicial District GA. At (City/Town) Gase type code (See list on page 2)

[] Housing Session [_] Number: Hartford Major. T Minor: 03

For the plaintiff(s) enter the appearance of:

Name.and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code) duris number (if attomey or law firm)
Peter J. Brown Attorney at Law 110 Cherry Street #8 Guilford, CT 06437 402052

Telephone number Signature of plaintiff (if sef-represented)

{ ) - 860.995.1072

The attorney or law firm appearing for the plaintiff, or the plaintiff if E-mail address for delivery of papers under Section 10-14 of the
self-represented, agrees to accept papers (service) electronically Connecticut Practice Book (if agreed)
in this case under Section 10-13 of the Connecticut Practice Book. [1 Yes [%] No

 

 

 

 

 

 

 

 

 

 

 

 

 

Parties Name (Last, First, Middfe initial) and address of each party (Number; street; P.O. Box; tawn; state; zip; country, if not USA)
First Name: Mahmood, Faria P04
plaintiff Address: 97 Cardinal Way South Windsor, CT 06074
Additional | Name: ; P02
plaintiff Address:
First Name: Target Corporation D/B/A Target Stores, Inc. 1000 Nicollet Mall Minneapolis, MN 55403 p-01
defendant | address: AFS: C T Corporate System 67 Burnside Avenue East Hartford, CT 06106-3408
Addifional | Name: D-02
defendant [ address:

Additional | Name: D-03
defendant | Address:

Additional | Name: ;
defendant | Address: 0-04

 

 

 

 

 

 

 

 

 

Total number of plaintiffs: 1 Total number of defendants: 1 [_] Form JD-CV-2 attached for additional parties
Notice to each defendant

1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.

2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generaily,
it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
court on the Return Date unless you receive a separate notice telling you to appear. ‘

3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
form ai the court address above, or on-line at https:/fiud.ct. gov/webforms/.

4. If you believe that you haves
your insurance represe
superior court law library

 

 

 

urance that may cover the claim being made against you in this lawsuit, you should immediately contact
Other-actions you may take are described in the Connecticut Practice Book, which may be found in a

nitps://iwwn d.ct dovipb hi

  
 
      
 

 

 

 

 

 

5. ff you have questiong/abo ¢ yighs and complaint, you should talk to an attorney.
The court staff is npt gljwed to of advice on legal matters.
Date Sign idngadd s er box) fx] Commissioner of Superior Court | Name of person signing
07/28/2020 Vv; . oO Clerk | Peter J. Brown
if this summons is signed by a Qlerk For Court Use Only
a. The signing has been done/So that the plaintiffs) will not be denied access to the courts. Fite Date

b. It is the responsibility of thé plaintiff(s) to ensure that service is made in the manner provided by law.
c. The court staff is not permitted to give any legal advice in connection with any lawsuit.
d. The Clerk signing this summons at the request of the plaintiff(s) is not responsible in any way for any

errors or omissions in the summons, any allegations contained in the complaint, or the service of the
summons or complaint.

I certify | have read and Signed (Self-represented plaintiff) Date Docket Number

understand the above:
ie Print Form. | Page 1 of 2 [Reset Form |

 

 

 

 

 

 

 
Case 3:20-cv-01230-MPS Document1 Filed 08/21/20 Page 6 of 11

RETURN DATE: AUGUST 25, 2020 : SUPERIOR COURT
FARIA MAHMOOD : J. D. OF HARTFORD
v. : AT HARTFORD
TARGET CORPORATION : JULY 24, 2020
D/B/A TARGET STORES, INC.
COMPLAINT
1. For all relevant times herein mentioned, the Defendant, Target

Corporation D/B/A Target Stores, Inc. (hereinafter “Target”) is a foreign
corporation authorized to transact business in the State of Connecticut.

2. For all relevant times herein mentioned, the Defendant, Target
operated a retail department store at 125 Buckland Hills Drive Manchester,
Connecticut.

3. For all relevant times herein mentioned, the Defendant, Target,
owned, controlled, managed and was in possession of property located at 125
Buckland Hills Drive Manchester, Connecticut (hereinafter referred to as the
“Premises” ).

4, For all relevant times herein mentioned, it was the responsibility
of the Defendant, Target, through its agents, servants and/or employees, to
exercise ordinary and reasonable care to maintain said premises in a
reasonably safe condition for persons such as the plaintiff.

5. On August 25, 2018, at approximately 8:45 p.m., the Plaintiff,
Faria Mahmood, was a patron of Target and was walking inside the premises

through the shopping aisles open to the public when she was caused to slip

Peter J. Brown = Attorney at Law » 110 Cherry Street Unit # 8 - Guilford, CT 06437 + 860-995-1072 + Juris No. 402052
Case 3:20-cv-01230-MPS Document1 Filed 08/21/20 Page 7 of 11

and fall on liquid laundry detergent that was on the floor causing injuries and

damages to the plaintiff as more fully set forth below.

6. The injuries and damages suffered by the plaintiff as a result of

her fall were caused by the negligence and carelessness of the defendant,

Target, and/or its agents, servants and employees, in one or more of the

following ways:

a.

IN THAT it failed to keep the premises reasonably safe for persons
such as the plaintiff lawfully using said premises;

IN THAT it permitted or caused liquid laundry detergent to remain in
the area where the plaintiff fell; thereby rendering said area dangerous
to patrons such as the plaintiff;

IN THAT it knew or should have known that the premises were
frequented and used by customers such as the plaintiff, and that the
safety of such persons depended on the fulfillment of its obligation to
maintain the premises, yet it failed to do so;

IN THAT it allowed the liquid laundry detergent on which the plaintiff
fell to be upon the floor for an unreasonable period of time and failed to
remediate the danger it posed;

IN THAT it failed to provide adequate warning to the plaintiff of the
aforementioned dangerous condition;

IN THAT it knew, or in the exercise of reasonable care should have
known, of the danger posed to persons such as the plaintiff by the
liquid laundry detergent and should have taken measures to remedy it,
but failed to do so; and/or;

-2-

Peter J. Brown + Attornay at Law - 110 Cherry Street Unit # 8 « Guilford, CT 06437 -« 880-995-1072 + Juris No. 402052
Case 3:20-cv-01230-MPS Document1 Filed 08/21/20 Page 8 of 11

g. IN THAT it failed to perform reasonable and/or timely inspections of
the premises in order to discover the existence of the liquid laundry on
which the plaintiff fell, although it could and should have done so.

7. As a result of the negligence and carelessness of the defendant as
aforesaid, the plaintiff sustained injuries of a severe and permanent nature
and as a result of these injuries, the plaintiff has suffered and with reasonable
certainty will continue to suffer pain and mental anguish. Upon medical

examination, it was determined that the plaintiff sustained injuries to her right

leg, right ankle, and such other injuries as are yet unknown.

8. From all of the injuries of the effects thereof, the plaintiff was
rendered sore and disabled and is suffering, and will continue to suffer from
pain, discomfort, emotional upset, limitation of motion and restriction of
activity.

9. The plaintiff's injuries, or some of them, will be permanent in
nature and/or permanently disabling.

10. Asa further result of the negligence and carelessness of the
defendant, the plaintiff was forced to incur expenses for hospitalization,
medical care and attention, x-rays, pharmaceuticals, etc., to the plaintiffs

further loss and damage and it is reasonably probable that the plaintiff's

-3.

Peter J. Brown + Aitorney at Law - 110 Cherry Sireet Unit # 8 - Guilford, CT 06487 + 860-995-1072 + Juris No. 402052
Case 3:20-cv-01230-MPS Document1 Filed 08/21/20 Page 9 of 11

injuries, or some of them, will require future medical treatment and
expenditures.

11. Asa further result of the negligence and carelessness of the
defendant, the plaintiff has lost sums of money and wages, salaries and
earnings.

12. Asa further result of the negligence and carelessness of the
defendant, the plaintiff's ability to pursue and enjoy life’s activities has been

reduced.

-4-

Peter J. Brown « Attorney al Law * 110 Cherry Street Unit # 8 « Guilford, CT 06437 - 860-995-1072 - Juris No. 402052
Case 3:20-cv-01230-MPS Document 1 Filed 08/21/20 Page 10-of 11

WHEREFORE, the Plaintiff claims:

1. Money damages;
2. Any other such equitable or legal relief that the Court

deems appropriate.

PLAL
FA iD

by_/

Atty. Peet Brown

-5-

Peter J. Brown + Attorney at Law - 110 Cherry Street Unit # 8 - Guilford, CT 06437 » 860-995-1072 + Juris No. 402052
Case 3:20-cv-01230-MPS Document 1 Filed 08/21/20 Page 11 of 11

RETURN DATE: AUGUST 25, 2020 : SUPERIOR COURT
FARTA MAHMOOD : J. D. OF HARTFORD
v. : AT HARTFORD
TARGET CORPORATION : JULY 24, 2020

D/B/A TARGET STORES, INC

STATEMENT OF AMOUNT IN DEMAND
The plaintiff in the above-entitled matter seeks monetary damages in

excess of $15,000.00, exclusive of legal interest and costs.

  

By. f
Atty. Pdtér / Brown

-6-

Peter J. Brown » Attorney at Law + 110 Cherry Street Unit # 8 - Guilford, CT 06437 - 860-995-1072 » Juris No. 402052
